The opinion of the court was delivered by
Schroeder, J.:
After the decision of the court herein was announced, the appellee, Mountain Iron and Supply Company, filed a motion for rehearing within the time allotted. Finding nothing, upon consideration of the motion for rehearing, which warrants a reconsideration of the case, the motion for rehearing is denied.
Mountain Iron and Supply Company contends, however, the decision of the court is based upon a material error of fact which appears in the opinion, and that the court’s decision was influenced by such error.
In the third full paragraph of the original opinion (Mountain Iron & Supply Co. v. Jones, 201 Kan. 401, 441 P. 2d 795) appearing at page 407 of the official report, the rotary drilling rig in question was shown to have a cost of $45,000 to Jones-Gebert Oil, Inc. This fact was shown in the record and taken from Exhibit A, which was the first mortgage note given by Jones-Gebert Oil, Inc., to the McPherson & Citizens State Bank.
In its motion for rehearing Mountain Iron and Supply Company says:
“A fluke in printing the record has raised a false impression as to the true facts of the case.”
Our attention is directed to an admission made by the defendants *825that Jones-Gebert Oil, Inc. purchased the Brewster N-4 drilling rig and inventories, equipment and tools appurtenant thereto for $23,100 on October 10, 1963.
We, therefore, correct the facts to show the cost of the drilling rig was $23,000 and not $45,000 as shown by the first mortgage note. The actual cost of the drilling rig to Jones-Gebert Oil, Inc., was immaterial to our decision in the case, and our opinion as to the law is not affected thereby.